             Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 1 of 19 Page ID #:546



                 1 ELEANOR M. LACKMAN (SBN 298594)
                     eml@msk.com
                 2 MITCHELL SILBERBERG & KNUPP LLP
                   2049 Century Park East, 18th Floor
                 3 Los Angeles, CA 90067-3120
                   Telephone: (310) 312-2000
                 4 Facsimile: (310) 312-3100
                 5 Attorneys for Defendant
                   BDG Media, Inc.
                 6
                 7
                 8                     UNITED STATES DISTRICT COURT
                 9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                10
                11 MICHAEL GRECCO                         CASE NO. 2:19-cv-04716-AB-KS
                   PRODUCTIONS, INC. d/b/a
                12 MICHAEL GRECCO                         Honorable André Birotte Jr.
                   PHOTOGRAPHY, INC.,
                13                                        DECLARATION OF ELEANOR M.
                                Plaintiff,                LACKMAN IN SUPPORT OF BDG
                14                                        MEDIA INC.’S APPLICATION TO
                         v.                               THE CLERK TO TAX COSTS
                15
                   BDG MEDIA, INC.; and DOES 1
                16 through 10, inclusive,
                17             Defendants.
                18
                19
                20
                21
                22
                23
                24
                25
                26
   Mitchell     27
 Silberberg &
  Knupp LLP     28

12008343.1
                                        DECLARATION OF ELEANOR M. LACKMAN
             Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 2 of 19 Page ID #:547



                1                  DECLARATION OF ELEANOR M. LACKMAN
                2         I, Eleanor M. Lackman, pursuant to 28 U.S.C. § 1746, declare as follows:
                3         1.     I am a partner with Mitchell Silberberg & Knupp LLP, counsel for
                4 Defendant BDG Media, Inc. (hereinafter “BDG”). Unless otherwise stated, I have
                5 personal knowledge of the following facts and, if called and sworn as a witness,
                6 could and would competently testify thereto under oath.
                7         2.     On February 26, 2020, the Court granted BDG’s Motion to Dismiss in
                8 this action. On March 17, 2020, the Court entered judgment in BDG’s favor
                9 against Plaintiff Michael Grecco Productions, Inc. (“Grecco”). Therefore,
               10 Defendant BDG is the prevailing party pursuant to Local Rule 54.1 and is entitled
               11 to its costs under Local Rule 54-2.1. A true and correct copy of the Court’s
               12 Judgment is attached hereto as Exhibit A.
               13         3.     Attached as Exhibit B is the itemization of the reproduction of
               14 documents necessarily served and filed, specifically mandatory chambers copies.
               15 These charges were incurred internally by Mitchell Silberberg & Knupp LLP. The
               16 total fees for reproduction are $459.25. This is a taxable cost and properly
               17 recoverable pursuant to Local Rule 54-3.10.
               18         4.     With respect to each and every item identified on the Application to
               19 the Clerk to Tax Costs, including the itemization of costs set forth in the attached
               20 exhibit to this declaration in support of the Application, I verify that (1) the items
               21 claimed as costs are correct; (2) the costs have been necessarily incurred in the
               22 defense of this action; and (3) the services for which fees have been charged were
               23 actually and necessarily performed. The total recoverable costs set forth above is
               24 $459.25.
               25         I certify under penalty of perjury that the foregoing is true and correct.
               26         Executed in Brooklyn, New York on this 31st day of March, 2020.
               27
  Mitchell                                                               /s/Eleanor M. Lackman
Silberberg &
 Knupp LLP     28                                                        Eleanor M. Lackman
                                                              2
12008343.1
                                            DECLARATION OF ELEANOR LACKMAN
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 3 of 19 Page ID #:548




                         EXHIBIT A




                                                           Exhibit A, Page 3
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 4 of 19 Page ID #:549

  Case 2:19-cv-04716-AB-KS Document 48 Filed 03/17/20 Page 1 of 2 Page ID #:458



    1
    2                                                                   JS-6
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   10
   11 MICHAEL GRECCO                      CASE NO. 2:19-cv-04716-AB-KS
      PRODUCTIONS, INC. d/b/a
   12 MICHAEL GRECCO                      Honorable André Birotte Jr.
      PHOTOGRAPHY, INC.,
   13                                     [PROPOSED] JUDGMENT IN FAVOR
                   Plaintiff,             OF DEFENDANT BDG MEDIA, INC.
   14
            v.
   15
      BDG MEDIA, INC.; and DOES 1
   16 through 10, inclusive,
   17             Defendant.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                        JUDGMENT


                                                                  Exhibit A, Page 4
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 5 of 19 Page ID #:550

  Case 2:19-cv-04716-AB-KS Document 48 Filed 03/17/20 Page 2 of 2 Page ID #:459



    1                             [PROPOSED] JUDGMENT
    2         This Court, having granted the Motion brought by Defendant BDG Media,
    3 Inc. (“BDG”) to dismiss Plaintiff Michael Grecco Productions, Inc.’s (“Plaintiff”)
    4 First Amended Complaint (“FAC”) pursuant to Rule 12(b)(6) of the Federal Rules
    5 of Civil Procedure,
    6
              IT IS NOW, THEREFORE, HEREBY ORDRED, ADJUDGED, AND
    7
        DECREED, that judgment is entered in this action as follows:
    8
    9         1.   Plaintiff shall recover nothing from Defendant BDG by way of his
   10              First Amended Complaint;
   11         2.   Defendant BDG shall have judgment in its favor; and
   12         3.   This action shall be, and hereby is, dismissed with prejudice.
   13         The Clerk is ordered to enter this Judgment.
   14
   15 DATED: March 16, 2020                         _____________________________
   16                                               Hon. André Birotte Jr.
                                                    United States District Judge
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                2
                                      [PROPOSED] JUDGMENT


                                                                        Exhibit A, Page 5
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 6 of 19 Page ID #:551




                       EXHIBIT B




                                                           Exhibit B, Page 6
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 7 of 19 Page ID #:552

                                     EXHIBIT B
                  CERTIFICATION, EXEMPLIFICATION AND
                     REPRODUCTION OF DOCUMENTS

                                    [L.R. 54-3.10]




     12010061.2

                                                           Exhibit B, Page 7
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 8 of 19 Page ID #:553


                       Certification, Exemplification and
                          Reproduction of Documents
                      re: Grecco v. BDG Media, Inc., et al.
                        Case No.: 2:19-CV-04716-AB KS

     Date:              Description:                  Provider:       Amount:

 07/30/19    Mandatory chambers copies of            First Legal        $38.79
             (1) Motion to Dismiss; (2) Proposed   Support Services
             Order; (3) Motion to Transfer;
             (4) Constantine Declaration in
             Support; (5) Proposed Order; (6)
             Ness Declaration in Support of
             Motion to Dismiss and Motion to
             Transfer; (7) Request for Judicial
             Notice

 08/15/19    Mandatory chambers copies of            First Legal        $39.33
             (1) Stipulation to Continue August    Support Services
             30, 2019 Hearing on Motion to
             Dismiss and Motion to Transfer;
             (2) Declaration of Eleanor M.
             Lackman in Support; (3) Proposed
             Order

 8/19/19-    Mandatory chambers copies of            First Legal        $39.33
             (1) Reply in Support of Motion to     Support Services
             Dismiss; (2) Reply in Support of
             Motion to Transfer Venue

 08/26/19    Mandatory chambers copy of              First Legal        $59.00
             Notice re Junior Counsel              Support Services
             Conducting Argument

 7/1/2019 – PACER fees                                 PACER           $121.90
 9/30/2019




                                       2
12010061.2


                                                              Exhibit B, Page 8
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 9 of 19 Page ID #:554


                       Certification, Exemplification and
                          Reproduction of Documents
                      re: Grecco v. BDG Media, Inc., et al.
                        Case No.: 2:19-CV-04716-AB KS

 01/07/20    Mandatory chambers copies of           First Legal         $32.18
             (1) Motion to Dismiss First          Support Services
             Amended Complaint; (2) Proposed
             Order Granting Motion to Dismiss
             First Amended Complaint

 01/27/20    Mandatory chambers copy of Reply       First Legal         $32.18
             in Support of Motion to Dismiss      Support Services

 02/10/20    Mandatory chambers copy of             First Legal         $32.18
             Notice of Supplemental Authority     Support Services
             in Support of Motion to Dismiss
             First Amended Complaint

 03/04/20    Mandatory chambers copy of             First Legal         $32.18
             Notice of Lodging Proposed           Support Services
             Judgment in Favor of Defendant

 03/12/20    Mandatory chambers copy of             First Legal         $32.18
             Motion for Attorney’s Fees and       Support Services
             Costs


                                                          TOTAL:       $459.25




                                      3
12010061.2

                                                              Exhibit B, Page 9
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 10 of 19 Page ID #:555




              First Legal Support Services
                              INVOICES




                                                          Exhibit B, Page 10
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 11 of 19 Page ID #:556




                                FIRST LEGAL SUPPORT-LA


              CONTROL#   -----------CUSTOMER NAME-----------   CUST#
               4068929   Mitchell Silberberg & Knupp LLP (L)    2084

              07/30/19   DELIVERY-RUSH VEHICLE               8:56
 1 OF: 1
-------PICKUP INFO------------ ----------DELIVERY INFO------
Mitchell Silberberg & Knupp LL USDC-LOS ANGELES              Base:          35.21
2049 Century Park East          350 W. 1ST STREET
18th Floor                      COURTROOM 7B
LOS ANGELES        CA 90067     LOS ANGELES       CA 90012
310 445-1081
Caller: Kimberly Stewart
Sig: AB                                                        FuelChg:      3.58
Time: 11:50   Date:   7/30/19
                                   **DELIVER MANDATORY
                                   CHAMBER'S COPIES TO
                                   HONORABLE JUDGE
                                   BIROTTE'S CHAMBERS          Total:       38.79
Reference: 49909-00002             BEFORE 12PM*CALL




                                                           Exhibit B, Page 11
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 12 of 19 Page ID #:557




                             FIRST LEGAL SUPPORT-LA


             CONTROL#    -----------CUSTOMER NAME-----------   CUST#
              4088101    Mitchell Silberberg & Knupp LLP (L)    2084

              08/15/19   DELIVERY-RUSH VEHICLE               11:42
 1 OF: 1
-------PICKUP INFO------------ ----------DELIVERY INFO------
Mitchell Silberberg & Knupp LL USDC FIRST STREET COURT HOUSE Base:          35.75
2049 Century Park East          350 W. 1ST STREET
18th Floor
LOS ANGELES        CA 90067     LOS ANGELES       CA 90012
310 445-1081
Caller: Kimberly Stewart
                                C#:2:19-CV-04716-ABKS
Sig: AB                                                      FuelChg:        3.58
Time: 14:20   Date: 8/15/19     DO:l)STIP TO CONTINUE AGUGUS
                                DELIVER COURTESY COP
                                IES TO HONORABLE
                                JUDGE BIROTTE
                                                             Total:         39.33
Reference: 49909-00002




                                                           Exhibit B, Page 12
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 13 of 19 Page ID #:558




                             FIRST LEGAL SUPPORT-LA


             CONTROL#    -----------CUSTOMER NAME-----------   CUST#
              4090902    Mitchell Silberberg & Knupp LLP (L)    2084

              08/19/19   DELIVERY-RUSH VEHICLE                 8:46
 1 OF: 1
-------PICKUP INFO------------ ----------DELIVERY INFO------
Mitchell Silberberg & Knupp LL USDC-LOS ANGELES                Base:        35.75
2049 Century Park East          350 W. 1ST STREET
18th Floor                      COURTROOM 7 B
LOS ANGELES        CA 90067     LOS ANGELES       CA 90012
310 445-1081
Caller: Kimberly Stewart
                                C#:2:19-CV-047160ABKS
Sig: AB                                                        FuelChg:      3.58
Time: 11:00   Date: 8/19/19     DO:l)REPLY ISO MOTION TO DIS
                                *DELVIER MANDATORY
                                EFILED CHAMBERS
                                COPIES TO HONORABLE
                                JUDGE BIROTTE B4               Total:       39.33
Reference: 49909-00002




                                                          Exhibit B, Page 13
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 14 of 19 Page ID #:559




                             FIRST LEGAL SUPPORT-LA


              CONTROL#   -----------CUSTOMER NAME-----------   CUST#
               4098701   Mitchell Silberberg & Knupp LLP (L)    2084

              08/23/19   DELIVERY-RUSH VEHICLE                 18:21
 1 OF: 1
-------PICKUP INFO------------ ----------DELIVERY INFO------
Mitchell Silberberg & Knupp LL USDC-LOS ANGELES                Base:        53.63
2049 Century Park East          350 W. 1ST STREET
18th Floor                      COURTROOM 7 B
LOS ANGELES        CA 90067     LOS ANGELES       CA 90012
310 445-1081
Caller: Kimberly Stewart
                                C#:2:19-CV-04716-ABKS
Sig: AB                                                         FuelChg:     5.37
Time: 8:45    Date: 8/26/19     DO:l)NOTICE REGARDING JUNIOR
                                *DELIVER JUDGES BIRO
                                TTES CHAMBERS COPIE
                                S TO THE COURTESY
                                BOX LOCATED OUTSIDE            Total:       59.00
Reference: 49909-00002          COURTESY BOX OUTSIDE




                                                          Exhibit B, Page 14
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 15 of 19 Page ID #:560




                             FIRST LEGAL SUPPORT-LA


             CONTROL#    -----------CUSTOMER NAME-----------   CUST#
              4245768    Mitchell Silberberg & Knupp LLP (L)    2084

              01/07/20   DELIVERY-RUSH VEHICLE                 8:42
 1 OF: 1
-------PICKUP INFO------------ ----------DELIVERY INFO------
Mitchell Silberberg & Knupp LL USDC-LOS ANGELES                Base:        29.25
2049 Century Park East          350 W. 1ST STREET
18th Floor                      COURTROOM 7 B
LOS ANGELES        CA 90067     LOS ANGELES       CA 90012
310 445-1081
Caller: Kimberly Stewart
                                C#:2:19-CV-04716-ABKS
Sig: DELIVERED AB                                              FuelChg:      2.93
Time: 11:00   Date: 1/07/20     DO:l)MOTION TO DISMISS   2)
                                **DELIVER COURTESY
                                COPY TO HONORABLE
                                JUDGE BIROTTE'S
                                CHAMBER'S                      Total:       32.18
Reference: 49909-00002          COURTOOM 7 B




                                                          Exhibit B, Page 15
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 16 of 19 Page ID #:561




                             FIRST LEGAL SUPPORT-LA


             CONTROL#    -----------CUSTOMER NAME-----------   CUST#
              4266763    Mitchell Silberberg & Knupp LLP (L)    2084

              01/27/20   DELIVERY-RUSH VEHICLE                 8:41
 1 OF: 1
-------PICKUP INFO------------ ----------DELIVERY INFO------
Mitchell Silberberg & Knupp LL USDC-LOS ANGELES                Base:        29.25
2049 Century Park East          350 W. 1ST STREET
18th Floor                      CTRM 7B
LOS ANGELES        CA 90067     LOS ANGELES       CA 90012
310 445-1081
Caller: Kimberly Stewart
                                C#:2:19-CV-04716-AB-KS
Sig: DELIVERED AB                                              FuelChg:      2.93
Time: 10:55   Date: 1/27/20     DO:l)REPLY MEMO 2) REPLY DE
                                *DELIVER MANDATORY
                                CHAMBER'S COPIES TO
                                HONORABLE JUDGE
                                BIROTTE CRTM 7 B               Total:       32.18
Reference: 49909-00002




                                                          Exhibit B, Page 16
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 17 of 19 Page ID #:562




                             FIRST LEGAL SUPPORT-LA


             CONTROL#    -----------CUSTOMER NAME-----------   CUST#
              4282152    Mitchell Silberberg & Knupp LLP (L)    2084

              02/07/20   DELIVERY-RUSH VEHICLE                 15:13
 1 OF: 1
-------PICKUP INFO------------ ----------DELIVERY INFO------
Mitchell Silberberg & Knupp LL USDC-LOS ANGELES                Base:        29.25
2049 Century Park East          350 W. 1ST STREET
18th Floor                      CTRM 7B
LOS ANGELES        CA 90067     LOS ANGELES       CA 90012
310 445-1081
Caller: Kimberly Stewart
                                C#:2:19-cv-04716-ABKS
Sig: DELIVERED AB                                              FuelChg:      2.93
Time: 8:30    Date: 2/10/20     DO:l)NOTICE OF SUPPLEMENTAL
                                *DELIVER MANDATORY
                                CHAMBERS COPEIS TO
                                HONORABLE JUDGE
                                BIRROTTE's COURTESY            Total:       32.18
Reference: 49909-00002          BOX LOCATED




                                                          Exhibit B, Page 17
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 18 of 19 Page ID #:563




                             FIRST LEGAL SUPPORT-LA


             CONTROL#    -----------CUSTOMER NAME-----------   CUST#
              4309438    Mitchell Silberberg & Knupp LLP (L)    2084

              03/04/20   DELIVERY-RUSH VEHICLE                 8:42
 1 OF: 1
-------PICKUP INFO------------ ----------DELIVERY INFO------
Mitchell Silberberg & Knupp LL USDC-LOS ANGELES                Base:        29.25
2049 Century Park East          350 W. 1ST STREET
18th Floor
LOS ANGELES        CA 90067     LOS ANGELES       CA 90012
310 445-1081
Caller: Kimberly Stewart
                                C#:2:19-CV-04716-ABKS
Sig: delivered AB                                              FuelChg:      2.93
Time: 10:50   Date: 3/04/20     DO:l)NOTICE OF LODGING[PROPO
                                DELIVER MANDORY
                                CGAMBER'S COPIES TO
                                HONORABLE JUDGE
                                BIROTTE IN                     Total:       32.18
Reference: 49909-00002          COURTROOM 7 B




                                                           Exhibit B, Page 18
Case 2:19-cv-04716-AB-KS Document 57-1 Filed 03/31/20 Page 19 of 19 Page ID #:564




                             FIRST LEGAL SUPPORT-LA


             CONTROL#    -----------CUSTOMER NAME-----------   CUST#
              4318577    Mitchell Silberberg & Knupp LLP (L}    2084

              03/11/20   DELIVERY-RUSH VEHICLE                 17:00
 1 OF: 1
-------PICKUP INFO------------ ----------DELIVERY INFO------
Mitchell Silberberg & Knupp LL USDC-LOS ANGELES                Base:        29.25
2049 Century Park East          350 W. 1ST STREET
18th Floor                      COURTROOM 7 B
LOS ANGELES        CA 90067     LOS ANGELES       CA 90012
310 445-1081
Caller: Kimberly Stewart
                                C#:2:19-CV-04716-ABKS
Sig: DELIVERED AB                                              FuelChg:      2.93
Time: 8:30    Date: 3/12/20     DO:l}BDG MOTION FOR ATTORNEY
                                DELVIER MANDATORY
                                CHAMBER'S COPIES TO
                                HONORABLE JUDGE
                                ANDRE BIROTTE JR.              Total:       32.18
Reference: 49909-00002          (COURTROOM 7 B}




                                                          Exhibit B, Page 19
